                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                      Case No. 19-cv-00565-SI
                                   8                    Plaintiff,
                                                                                          ORDER STAYING CASE AS TO US
                                   9             v.                                       VOICE & DATA, LLC AND
                                                                                          DIRECTING PARTIES
                                  10     RAYMOND BRADLEY PEARCE, et al.,
                                                                                          Re: Dkt. No. 186
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 26, 2020, defendant US Voice & Data, LLC filed a notice stating that it had filed

                                  14   a voluntary petition for bankruptcy pursuant to Chapter 7 of the Bankruptcy Code.

                                  15          The Court STAYS this case as to US Voice & Data, LLC.

                                  16          The Court directs the parties (except defendant Pearce, as to whom this case is already

                                  17   stayed) to meet and confer regarding whether the balance of this case can proceed without US Voice

                                  18   & Data, LLC. The parties shall state their views on the matter in the case management conference

                                  19   statement that is due April 17, 2020.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: March 27, 2020                       ______________________________________
                                                                                     SUSAN ILLSTON
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
